Title: To James Madison from William Kirkpatrick, 15 December 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 15 Decr. 1807

I have not written to you since the 20 Oct inclosing Copy of a Letter I had received from Thomas Gorman V Consul at Almeria, advising that an Algerine Squadron had appeared off that Coast
I now beg leave to transmit duplicate of a Letter I have received from John Leonard Esqr. of Barcelona with Copy of what the Consuls at Marseilles & Naples had written to him on the Subject of the Schooner Mary Ann Capt Sheffield by an Algerine Frigate and the manner in which He retook her.  I presume this must be one of the Squadron advised in my last but it appears very extraordinary to me if War was positively declared, that we should have remained so long in the dark; for I have no advices from Colo. Lear or thro’ Alicante, from whence a Packet is established with Algiers of such an occurrence.  Should any further Novelty Come to my Knowledge I will not fail to give you immediate Advice.  I respectfully remain, Sir Your most Obed & hl. St.

Willm. Kirkpatrick

